Citation Nr: 0520933	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial increased rating for residuals of 
ankle sprain, currently rated as 10 percent disabling.  

ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 2002 to 
October 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
residuals of a left ankle sprain with an evaluation of 
10 percent, effective October 2002.  The veteran disagreed 
with the 10 percent rating and the instant appeal ensued.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.  

2.  The veteran's residuals of a left ankle sprain are 
productive of no more than moderate disablement.  

CONCLUSION OF LAW

The schedular criteria for an initial disability evaluation 
in excess of 10 percent for residuals of a left ankle sprain 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002);  38 C.F.R. §§, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Code 5271 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claims, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
November 2003, which asked him to submit certain information, 
and informed him of the elements needed to substantiate his 
claim.  In accordance with the requirements of the VCAA, the 
letter informed the veteran what evidence and information VA 
would be obtaining, and essentially asked the veteran to send 
to VA any information he had to process the claim.  The 
letter also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  The rating decision 
on appeal, together with the statement of the case, 
adequately informed the veteran of the types of evidence 
needed to substantiate his claim for service connection and 
an initial increased schedular rating.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  General VCAA notice was sent in November 2003, 
prior to the rating appealed.  Moreover, this issue is a 
"downstream" matter from a claim which was  granted, such 
that additional notice is not required.  See VAOGCPREC 8-
2003; 69 Fed. Reg. 25180 (2004).  The veteran was also 
provided an opportunity to testify at a hearing, which he 
declined.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA obtained the veteran's service medical 
records, and he underwent VA examination in connection with 
the claim.  The veteran has not identified any additional 
evidence pertinent to his claim not already of record, and 
there are no known additional records to obtain.  He 
specifically indicated in a July 2003 statement to VA, that 
he had no additional medical evidence to submit.  There is 
nothing further that can be done in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist.  

As to the merits of the claim, the record indicates that 
service connection was established for residuals of a left 
ankle sprain by rating decision of January 2004.  A 
10 percent evaluation was assigned, effective from 
October 2002.  The veteran disagreed with the initial 
10 percent rating and the instant claim ensued.  

This is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  


Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  

Evidence relevant to the severity of the veteran's residuals 
of a left ankle sprain includes his service medical records, 
which show that the veteran sustained a left ankle sprain in 
July 2002.  X-rays showed no bony fracture, he was put in an 
air splint, and put on crutches.  At the time of a Report of 
Medical Examination at service separation in October 2002, 
the veteran's lower extremities and feet were found to be 
"normal," and it was noted that he had injured his foot and 
walked at his own pace.  

The first post-service medical evidence relating to the 
veteran's inservice left ankle residuals is the report of a 
VA examination conducted in December 2003.  At that time, the 
veteran complained of instability of the left ankle as well 
as pain and numbness.  He related that after 20 minutes of 
walking, he experienced pain.  He also complained of giving 
way and locking of the ankle and fatigability.  

Examination of the veteran's left ankle revealed plantar 
flexion to 45 degrees.  Dorsiflexion was accomplished to 
10 to 15 degrees.  Passive dorsiflexion was accomplished to 
20 degrees.  There was pain on palpation and guarding of 
movement, especially on dorsiflexion.  There was increased 
laxity of the anterior drawer test.  Talar tilt test was 
negative.  There was no edema, heat, or redness.  X-rays 
showed no significant bony abnormality and the MRI of the 
left ankle was a normal study.  Following this examination, 
the examiner rendered a diagnosis of residuals of a left 
ankle sprain, grade 2 to 3.  

The veteran's residuals of a left ankle sprain have been 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, DC 5271, pursuant to which the severity of 
limitation of motion of the ankle is rated.  Under this code, 
moderate limitation of ankle motion warrants a 10 percent 
rating.  Marked limitation of ankle motion warrants a 20 
percent rating.  38 C.F.R. § 4.71a, DC 5271.  

A review of the evidence detailed above reveals that, 
overall, the veteran's left ankle disorder is no more than 
moderate in severity, warranting a 10 percent rating under DC 
5271.  The primary finding on examination has been of limited 
left ankle motion, most recently described as "full" passive 
range of motion, full active range of plantar flexion and 
some limitation in dorsiflexion.  He had pain, weakness, and 
two to three weekly episodes of flare-ups.  X-ray and MRI 
findings were normal.  There was no evidence of episodes of 
ankle dislocation, recurrent subluxation, or inflammation.  

The Board notes that the Court has held that evaluation of a 
service-connected disability involving a joint rated on 
limitation of motion requires adequate consideration of 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, the veteran has complained of flare- ups with 
activity, which caused him pain in the ankle.  He has also 
been found to have pain, and weakness on repeated use. 
However, the Board finds that the 10 percent rating assigned, 
and no more, under DC 5271 for "moderate" left ankle limited 
motion is appropriately assigned.  The functional impairment 
thus described amounts to an additional 5 degrees of limited 
motion on active dorsiflexion and full motion was still 
accomplished on passive dorsiflexion.  The Board notes that 
normal range of motion of the ankle is 20 degrees of 
dorsiflexion and 45 degrees of plantar flexion. 38 C.F.R. § 
4.71, Plate II (2004).  Thus, the Board finds that 
consideration of these factors does not result in a higher 
disability rating.


The Board has also considered whether the veteran is entitled 
to a higher disability rating under the provisions of other 
applicable code sections.  In this regard, the Board has 
considered rating the veteran's disability under the 
provisions for the application of other ankle codes.  
However, as the evidence indicates that the veteran does not 
have left ankle ankylosis, neither DC 5270, pursuant to which 
the severity of ankle ankylosis is evaluated, or DC 5272, 
pursuant to which the severity of subtalar or talar joint 
ankylosis is evaluated, is appropriate.  Similarly, as there 
is no evidence of malunion of the os calcis or astragalus, as 
contemplated by DC 5273, or astragalectomy, as contemplated 
under DC 5274, a rating under these codes is not appropriate.  

Therefore, based on the foregoing, the veteran's residuals of 
left ankle sprain is appropriately evaluated during the 
rating period as moderate, and no more than a 10 percent 
rating is warranted.  


ORDER

An initial disability rating in excess of 10 percent for 
residuals of a left ankle sprain is denied.



                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


